                  IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF OHIO

IN RE: CALIFORNIA PALMS, LLC            )     CASE NO. 19-40267
                                              CHAPTER 11
                    DEBTOR              )     JUDGE JOHN P. GUSTAFSON

                                        ) AMENDED NOTICE OF 341 EXAMINATION

      Now comes the Debtor, by and through Counsel, and herein files this Amended

Notice of 341 Examination, changing the 341 examination from 12:00 o’clock noon April

12, 2019 until April 24, 2019 at 2:00 p.m.     The hearing shall still be held at the

Bankruptcy Courthouse, Room 341 on the third floor.

                                 Respectfully submitted,

                                 /s/Richard G. Zellers
                                 RICHARD G. ZELLERS (0011764)
                                 Attorney for the Trustee
                                 3695 Boardman Canfield Rd.
                                 Bldg. B, Suite 300
                                 Canfield, OH 44406
                                 (330) 702-0780
                                 (330) 702-0788 facsimile
                                 zellersesq@gmail.com


                            CERTIFICATE OF SERVICE

      I certify that on April 2, 2019, a true and correct copy of the foregoing was
served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are
listed on the Court’s Electronic Mail Notice List:

Nancy Valentine, valentinen@millercanfield.com
Tiiara Patton, tiara.patton@usdoj.gov




19-40267-jpg   Doc 39    FILED 04/03/19     ENTERED 04/03/19 09:25:47      Page 1 of 3
And by regular U.S. mail, postage prepaid, on:

Office of the United States Trustee
201 Superior Ave., Room 441
Cleveland, OH 44114

Pender Capital
11766 Wilshire Blvd., Suite 1460
Los Angles, CA 90025

Law Office of Jeff Kurz
42 N. Phelps St.
Youngstown, OH 44503

Law Office of James Vitullo
5232 Nashua Dr.
Austintown, OH 44515

AT&T
P.O. Box 5019
Carol Stream, IL 60197

Ohio Edison
76 S. Main St.
Akron, OH 44308

Hypercore
P.O. Box 840964
Dallas, TX 75284

Youngstown Water Dept.
P.O. Box 6219
Youngstown, OH 44501

Dominion Energy
P.O. Box 26785
Richmond, VA 23261

Vonage Business
3200 Windy Hill Rd., Suite 200 East
Atlanta, GA 30339




19-40267-jpg    Doc 39    FILED 04/03/19   ENTERED 04/03/19 09:25:47   Page 2 of 3
19-40267-jpg   Doc 39   FILED 04/03/19   ENTERED 04/03/19 09:25:47   Page 3 of 3
